                                                          Case 2:17-cr-00044-KJM Document 178 Filed 08/13/20 Page 1 of 1


                                                  1   LAW OFFICES OF JOHNNY L. GRIFFIN, III
                                                      JOHNNY L. GRIFFIN, III (#118694)
                                                  2   MANOLO H. OLASO (#195629)
                                                      1010 F Street, Suite 200
                                                  3
                                                      Sacramento, California 95814
                                                  4
                                                      Phone: (916) 444-5557
                                                      Fax: (916) 444-5558
                                                  5
                                                      Attorneys for Defendant Jamie Richardson
                                                  6
                                                                                       UNITED STATES DISTRICT COURT
                                                  7
                                                                                     EASTERN DISCTRICT OF CALIFORNIA
                                                  8

                                                  9     UNITED STATES OF AMERICA,                                Case No. 2:17-CR-0044-KJM
                                                 10             Plaintiff,                                       Order re: Defendant Jamie Richardson’s
                                                 11
                                                                                                                 Request to Seal Submitted Documents
                                                                vs.
                                                 12                                                              Hearing Date: August 31, 2020
                                                        JAMIE RICHARDSON, et al.,
                                                                                                                 Time: 9:00 a.m.
                                                 13                                                              Courtroom: 3
                                                                Defendants.
                                                 14                                                              Before the Honorable Kimberly J. Mueller

                                                 15

                                                 16          Based on the Court’s review of Richardson’ Request to Seal Documents, on the partially
                                                 17   redacted wiretap applications, search warrant application, and their supporting affidavits submitted
                                                 18   to the chambers clerk, and on all papers filed in this action thus far, the Court:
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 19   ____Denies the defendant’s Request to Seal Documents.
     Law Offices of Johnny L. Griffin III




                                                 20   _X_Grants the defendants’ Request to Seal Documents and hereby orders that the partially redacted
         www.johnnygriffinlaw.com




                                                 21   wiretap applications, search warrant application, and their supporting affidavits be filed under seal,
                 (916) 444-5557




                                                 22   pending further order of the court.
                                                 23          IT IS SO ORDERED.
                                                 24   DATED: August 11, 2020.
                                                 25

                                                 26                                                                                                            1

                                                 27                                          Case Number 2:17-cr-0044-KJM
                                                                                                United States v. Richardson
                                                 28                          Defendant Jamie Richardson’s Request to Seal Submitted Documents
